                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI


RURAL COMMUNITY WORKERS ALLIANCE
and JANE DOE,
                  Plaintiffs,

       vs.                                                 C. A. No. 5:20-cv-06063-DGK

SMITHFIELD FOODS, INC. and SMITHFIELD
FRESH MEATS CORP.,
                      Defendants.


             NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
                      EMERGENCY MOTION TO DISMISS

       Yesterday, April 28, 2020, President Trump issued an executive order under the Defense

Production Act delegating to the Secretary of Agriculture all authority to ensure that meat

processors “continue operations consistent with the guidance for their operations jointly issued by

the CDC and OSHA.” See Exhibit A. Pursuant to that order, this case should be immediately

dismissed.

       The order gives primary jurisdiction over Smithfield’s current operations to the Secretary

of Agriculture, and any injunction issued by this Court would undermine that jurisdiction. The

order requires the Secretary of Agriculture to consult with executive departments and agencies to

balance, on the one hand, the importance of the nation’s meat supply and, on the other, compliance

with “the guidance for the operations of meat and poultry processing facilities jointly issued by

the CDC and OSHA.” Ex. A at 3. By order of the President, the Court must defer to the Secretary

of Agriculture.

       In response to the executive order, the Solicitor of Labor and Principal Deputy Assistant

Secretary for OSHA issued a joint statement recognizing that it is “vitally important” that meat

processing plants comply with the Joint Meat Processing Guidance issued by the CDC and OSHA.


                                     -1-
         Case 5:20-cv-06063-DGK Document 36 Filed 04/29/20 Page 1 of 4
See Exhibit B. In addition, the joint statement made clear that, because President Trump invoked

the Defense Production Act, state and local authorities may not direct a meat processing plant “to

operate in accordance with procedures other than those provided for in [the] Guidance.” See id. at

1-2. Plaintiffs’ requested injunction would require “procedures other than those provided for in

[the] Guidance” and would be unenforceable.

       President Trump’s executive order also expressly recognized the purpose behind the

primary jurisdiction doctrine: to prevent inconsistent regulation. As President Trump noted, states’

closure of meat processing plants “may differ from or be inconsistent with interim guidance

recently issued by” the CDC and OSHA that “provid[e] for the safe operation of such facilities.”

Ex. A at 2. That is especially true here: this Court’s determination may differ from a state

determination, which in turn may differ from the Secretary of Agriculture’s determination. The

risk of such inconsistencies is “undermining critical infrastructure during the national emergency.”

Id. at 2. That is why President Trump delegated all authority to the Secretary of Agriculture.

       No hearing is needed. As the President noted, any unnecessary impediments to meat

processing by facilities like the Plant “can quickly have a large effect on the food supply chain.”

Ex. A at 2. For example, “closure of a single meat or poultry processing facility can severely

disrupt the supply of protein to an entire grocery store chain.” Id. While Plaintiffs here have not

sought closure of the Plant at this time, they have certainly sought to inject uncertainty into the

Plant’s operations. Any such uncertainty could affect food supply chains. This case should be

dealt with as quickly as possible.

       Under the doctrine of primary jurisdiction outlined in Smithfield’s Motion to Dismiss, this

Court should dismiss this action in favor of the authority and expertise of the Secretary of

Agriculture, without the need for a hearing.




                                     -2-
         Case 5:20-cv-06063-DGK Document 36 Filed 04/29/20 Page 2 of 4
                       SMITHFIELD FOODS, INC. and
                       SMITHFIELD FRESH MEATS CORP.


                       By:/s/ Jean Paul Bradshaw II _______________
                          Jean Paul Bradshaw II (#31800)
                          Mara Cohara (#51051)
                          Lathrop GPM LLP
                          2345 Grand Boulevard, Suite 2200
                          Kansas City, Missouri 64108
                          Telephone: (816) 460-5507
                          Facsimile: (816) 292-2001
                          jeanpaul.bradshaw@lathropgpm.com
                          mara.cohara@lathropgpm.com

                          Alexandra B. Cunningham (admitted PHV)
                          Hunton Andrews Kurth LLP
                          Riverfront Plaza, East Tower
                          951 East Byrd Street
                          Richmond, Virginia 23219-4074
                          Telephone: (804) 787-8087
                          Facsimile: (804) 788-8218
                          acunningham@HuntonAK.com

                          Susan F. Wiltsie (admitted PHV)
                          Hunton Andrews Kurth LLP
                          2200 Pennsylvania Avenue, NW
                          Washington, District of Columbia 20037
                          Telephone: (202) 955-1500
                          Facsimile: (202) 778-2201

                          Counsel for Defendants




                            -3-
Case 5:20-cv-06063-DGK Document 36 Filed 04/29/20 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of April, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send electronic notification of

the same to the following counsel of record:

       Gina Chiala (#59112)
       Heartland Center for Jobs and Freedom, Inc.
       4047 Central Street
       Kansas City, MO 64111
       Telephone: (816) 278-1092
       Facsimile: (816) 278-5785
       ginachiala@jobsandfreedom.org

       David S. Muraskin (admitted PHV)
       Karla Gilbride (admitted PHV)
       Stevie K. Glaberson (admitted PHV)
       Public Justice
       1620 L. Street, NW, Suite 630
       Washington, DC 20036
       Telephone: (202) 797-8600
       Facsimile: (202) 232-7203
       dmuraskin@publicjustice.net
       kgilbride@publicjustice.net
       sglaberson@publicjustice.net

       David Seligman (admitted PHV)
       Juno Turner (admitted PHV)
       Towards Justice
       1410 High Street, Suite 300
       Denver, CO 80218
       Telephone: (720) 441-2236
       Facsimile: (303) 957-2289
       david@towardsjustice.org
       juno@towardsjustice.org

       Counsel for Plaintiffs

                                                    /s/ Jean Paul Bradshaw II
                                                    An Attorney for Defendants




                                     -4-
         Case 5:20-cv-06063-DGK Document 36 Filed 04/29/20 Page 4 of 4
